IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40844

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 358
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 7, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MICHAEL L. SPARKS,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of life, with twenty years
       determinate, for murder in the second degree, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Michael L. Sparks plead guilty to murder in the second
degree. Idaho Code §§ 18-4001, 18-4002, 18-4003(g). As part of the plea agreement, the parties
stipulated to a determinate term of twenty years, with the indeterminate term open for argument.
The district court sentenced Sparks to a unified term of life, with twenty years determinate.
Sparks appeals, contending the indeterminate portion of his sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sparks’ judgment of conviction and sentence are affirmed.




                                                   2